DETAILED ACTION
This office action is in response to application filed on February 22, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “(3) recording detection results of defect characteristics of the tunnel lining using an in-situ detection method” should read “(3) recording detection results of the defect characteristics of the tunnel lining using an in-situ detection method” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:
Claim language “(103) selecting sand, cement, gypsum and reinforcing bars …” should read “(103) selecting sand, cement, gypsum and the reinforcing bars …” to provide appropriate antecedence basis.  
Claim language “wherein the test device comprises a load control system … the number and a stiffness of the spring meet requirements of the stratum resistance” should read “wherein the test device comprises a load control system … a number and a stiffness of the spring meet requirements of the stratum resistance” to provide appropriate antecedence basis.  
Claim language “the data acquisition system comprises a pressure sensor, a data acquisition device, a displacement indicator and a strain gauge; the number of the pressure sensor corresponds to the number of the spring and the number of curved plates, respectively” should read “the data acquisition system comprises a pressure sensor, a data acquisition device, a displacement indicator and a strain gauge; a number of the pressure sensor corresponds to the number of the spring and a number of curved plates, respectively” to provide appropriate antecedence basis.  
Appropriate correction is required.

Examiner’s Note
Claims 1-8 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., detecting service performance of a tunnel lining based on defect characteristics of the tunnel lining), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding dependent claims 2-8, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their independent claim.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1.
Zhou (CN 102507348 B, see translation) discloses:
A method for detecting service performance of a tunnel lining based on defect characteristics of the tunnel lining (Abstract: a test method for lining concrete structure bearing capacity is performed), comprising: 
(3) recording detection results of defect characteristics of the tunnel lining using an in-situ detection method ([0003]-[0010]: a loading capacity test method is executed in order to gather data for comparison with theoretical values (see [0012])); 

Bae (KR 100729994 B1, see translation) teaches:
“An apparatus and a method for testing a section for a tunnel lining are provided to perform a load test under a state that a section sample simulating a partial period of a practical tunnel lining has the same condition as a boundary condition at the practical tunnel lining period. An apparatus (100) for testing a section for a tunnel lining includes a section sample (1), a jig unit (10), a load device (30), and a measurement device (40). The section sample is manufactured so as to have the same shape and material property of a partial period of the practical constructed tunnel lining … The load device applies a horizontal load to the section sample through the jog device. And, the measurement device measures a structure behavior of the section sample such as a stress, a displacement or a deformation of the section sample deformation generated at the section sample when the vertical load is applied to the section sample” (Abstract: an apparatus and method for testing a tunnel lining includes building a section of the tunnel lining, and applying load to measure the structure behavior).

Deev (Deev, P.V., Sammal’, A.S. & Baryshnikov, V.D. Estimating remaining life of underground tunnel concrete lining by convergence measurements. J Min Sci 48, 440–444 (2012). https://doi.org/10.1134/S1062739148030069) teaches:
	“Experience suggests that stresses and strains in underground lining can fluctuate long time after the lining construction was completed. Safe underground mining in the conditions of the continuously growing loads on lining requires determining the lining stress state based on the lining convergence measurements and estimating the lining determination of lining stress state based on lining convergence measurements and estimation of lining remaining life for safe underground mining, while modeling an underground structure (see p. 441, par. 3)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“(1) simulating a tunnel, an external load and stratum conditions by establishing a model using a model test method, carrying out a structural stress failure test on the model, and recording test results of the defect characteristics of a simulation lining of the model; 
(2) establishing a corresponding relationship between the defect characteristics of the simulation lining and a remaining bearing capacity interval of the model according to the test results of the defect characteristics of the simulation lining recorded in step (1); 
 (4) determining a remaining bearing capacity interval of the tunnel lining in step (3) based on the detection results of the defect characteristics of the tunnel lining in step (3) according to the corresponding relationship between the defect characteristics of the simulation lining and the remaining bearing capacity interval of the model in step (2),”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-8.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Richardson; Michael A., US 4432667 A, Insulation of tunnel linings
Reference discloses installation of tunnel linings.
GUO, JUN et al., CN 104502137 A, the tunnel lining structure evenly distributed loading test system and sealing method thereof
Reference discloses a tunnel lining structure evenly distributed loading test system comprising a pressurized system.

This application is in condition for allowance except for the following formal matters: 
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857